
	

115 SRES 663 IS: Recognizing the 40th anniversary of the first delivery of the Sikorsky UH–60 Black Hawk helicopter to the Army. 
U.S. Senate
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 663
		IN THE SENATE OF THE UNITED STATES
		
			October 1 (legislative day, September 28), 2018
			Mr. Blumenthal (for himself, Mr. Murphy, Ms. Warren, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the 40th anniversary of the first delivery of the Sikorsky UH–60 Black Hawk helicopter
			 to the Army. 
	
 Whereas, on March 5, 1923, Sikorsky was founded by aircraft engineer Igor Sikorsky, an immigrant to the United States who was born in Kiev, Ukraine;
 Whereas, in 1955, Sikorsky opened its doors in Stratford, Connecticut; Whereas the UH–60 Black Hawk helicopter was designed to be the primary medium-lift helicopter for the Army, with revolutionary design features for combat helicopters, including—
 (1)the ability to absorb high-impact velocities by means of— (A)a self-sealing fuel system;
 (B)crash-resistant stroking crew seats; and (C)high energy-absorbing landing gear;
 (2)low detectability; (3)highly capable nap-of-the-earth flight;
 (4)tolerance to small arms fire up to medium-caliber projectiles; (5)hardened flight controls; and
 (6)redundant avionics and hydraulic systems; Whereas the primary mission of the UH–60 Black Hawk helicopter is as a troop carrier and a logistical support aircraft for air assault missions, but the aircraft may be outfitted to execute medical and casualty evacuation, search and rescue, command and control, armed escort, electronic warfare, external lift, firefighting, and executive transport or VIP missions;
 Whereas, on October 31, 1978, the first production UH–60 Black Hawk helicopter was delivered to the Army, and 2018 marks the 40th anniversary of that historic event;
 Whereas, beginning in 1976 and ending in 1989, the UH–60A model Black Hawk was in uninterrupted production;
 Whereas the UH–60A model Black Hawk was replaced at the end of the 1980s by the more powerful UH–60L model Black Hawk, which was replaced by the even more advanced UH–60M model Black Hawk in 2007;
 Whereas, since 1978, Sikorsky has delivered more than 2,300 UH–60 Black Hawk helicopters to the Army, making the UH–60 Black Hawk helicopter the backbone of Army aviation;
 Whereas, as of April 2018, more than 4,000 H–60 Black Hawk helicopters of all models are in service worldwide in all branches of the Armed Forces and the armed forces of 28 other countries;
 Whereas, as of April 2018, UH–60 Black Hawk helicopters have flown nearly 10,000,000 flight hours, more than 2,000,000 of which have been in combat;
 Whereas the 1,000th UH–60M model Black Hawk helicopter will be delivered in October 2018, which highlights the importance that warfighters of the United States place in this venerable aircraft;
 Whereas, for 40 years since 1978, the remarkable UH–60 Black Hawk helicopter has— (1)fought its way in and out of countless combat zones to deliver and extract troops;
 (2)saved thousands of lives as a medical or casualty evacuation platform; (3)provided critical supplies to troops;
 (4)delivered emergency supplies during natural disasters and humanitarian crises; and (5)performed as an aerial firefighter and border patroller;
 Whereas approximately 4,000 workers in the United States support the UH–60 Black Hawk helicopter program, including in roles of final assembly, paint, engineering, finance, program management, and contracts;
 Whereas the UH–60 Black Hawk helicopter program has significant presence throughout the United States, including in the States of Alabama, Alaska, California, Connecticut, Georgia, Kentucky, New York, North Carolina, Texas, and Virginia and;
 Whereas Sikorsky is committed to the modernization and sustainment of the UH–60 Black Hawk helicopter program since the Army plans to operate the UH–60M Black Hawk helicopter into the 2070s: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 40th anniversary of the first delivery of the Sikorsky UH–60 Black Hawk helicopter to the Army;
 (2)commends Sikorsky for its commitment to— (A)developing premier rotorcraft such as the UH–60 Black Hawk helicopter; and
 (B)the modernization and sustainment of the UH–60 Black Hawk helicopter into the 2070s; and (3)pledges robust and continued congressional support for the UH–60 Black Hawk helicopter.
			
